PER CURIAM.
The petition is granted and Rodger Butler is hereby afforded a belated appeal from judgment and sentence in Columbia County case number 2010-856-CF. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the lower tribunal who shall treat it as a notice of appeal. See Fla. R.App. P. 9.141(c)(6)(D).
The lower tribunal is directed to appoint counsel to represent appellant in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
VAN NORTWICK, THOMAS, and ROBERTS, JJ., concur.